1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   WESLEY BRUCE HOLDEN,                  No. 2:19-CV-01525 WBS EFB
13                 Plaintiff,

14       v.

15   COSTCO WHOLESALE CORPORATION,         ORDER
     and DOES 1 to 25,
16
                   Defendants.
17

18
                                  ----oo0oo----
19
                 The court held a status conference on December 9, 2019.
20
     Per the agreement of the parties, discovery is STAYED until April
21
     15, 2020.   The status conference is continued to for April 13,
22
     2020 at 1:30 p.m.
23
                 IT IS SO ORDERED.
24
     Dated:   December 10, 2019
25

26
27

28
                                       1
